Exhibit 10.12
Nonqualified Stock Option Agreement – Employees – Performance- Based




DINE BRANDS GLOBAL, INC.
2016 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of
_______________ (the “Date of Grant”), by and between DINE BRANDS GLOBAL, INC.
(formerly, DineEquity, Inc.), a Delaware corporation (the “Company”), and
________________________ (the “Optionee”).
RECITALS:
Pursuant to the Dine Brands Global, Inc. 2016 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the Optionee
is to be granted an option (the “Option”) to purchase shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), on the terms and
conditions set forth herein, and hereby grants such Option. The Option is not
intended to constitute an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.NUMBER OF OPTION SHARES AND OPTION PRICE. The Option entitles the Optionee to
purchase ______________ shares of the Company’s Common Stock (the “Option
Shares”) at a price of $___________ per share (the “Option Exercise Price”),
which is the Fair Market Value of a share of Common Stock as of the Date of
Grant.
2.    PERIOD OF OPTION AND CONDITIONS OF EXERCISE.
(a)    Period of Option. Unless the Option is previously terminated pursuant to
this Agreement, the term of the Option and this Agreement shall commence on the
Date of Grant and shall terminate upon the tenth anniversary of the Date of
Grant. Upon termination of the Option, all rights of the Optionee (including,
without limitation, his or her guardian or legal representative) hereunder shall
cease.
(b)    Conditions of Exercise. Subject to the Optionee’s continued employment
with or service to the Company, this Option shall vest in accordance with the
achievement of the specific vesting conditions set forth on Exhibit A hereto.
Notwithstanding anything in this Agreement to the contrary, the Option may be
exercised only to purchase whole shares of Common Stock, and in no case may a
fraction of a share of Common Stock be purchased. The right of the Optionee to
purchase Option Shares with respect to which this Option has become exercisable
as herein provided may only be exercised prior to the termination of the Option.
(c)    Acceleration. Subject to the terms of the Plan, the Committee may in its
discretion accelerate the exercisability of all of the Option Shares or any part
thereof, upon such circumstances and subject to such terms and conditions as the
Committee deems appropriate.
3.    RIGHTS UPON TERMINATION OF EMPLOYMENT.
(a)    General. Except as otherwise provided in this Section 3, the Option may
not be exercised after the Optionee has ceased to be employed or engaged by the
Company.
(b)    Death. If the Optionee’s employment with or service to the Company
terminates by reason of his or her death, the Option shall become immediately
vested and exercisable to the extent the Performance Criteria set forth in
Exhibit A have been satisfied as of the date of the Optionee’s death, without
regard to the Time-Based Criteria, which shall be deemed to have been satisfied
as of the date of death, and the Option thereafter may be exercised by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, for a period of 24 months from the date of such death or until the
expiration of the term of the Option, whichever period is shorter.
(c)    Disability. If the Optionee’s employment with or service to the Company
terminates by reason of Disability, the Option shall become immediately vested
and exercisable to the extent the Performance Criteria set forth in Exhibit A
have been satisfied as of the date of the Optionee’s termination of employment
or service, without regard to the Time-Based Criteria, which shall be deemed to
have been satisfied as of the date of such termination, and the Option
thereafter may be exercised for a period of twenty-four (24) months from the
date of such termination of employment or service or until the expiration of the
term of the Option, whichever period is shorter, provided, however, that, if the
Optionee dies within such 24-month period and prior to the expiration of the
term of the Option, the Option shall thereafter be exercisable for a period of
24 months from the time of death or until the expiration of the term of the
Option, whichever period is shorter.
(d)    Termination Without Cause/Resignation for Good Reason. If the Optionee’s
employment with or service to the Company terminates by reason of an involuntary
termination by the Company other than for Cause or a resignation by the Optionee
for Good Reason (as such terms are defined herein below), the Option shall
become immediately vested and exercisable to the extent the Performance Criteria
set forth in Exhibit A have been satisfied as of the date of the Optionee’s
termination of employment or service, without regard to the Time-Based Criteria,
which shall be deemed to have been satisfied as of the date of such termination,
and the Option thereafter may be exercised for a period of 24 months from the
date of such termination of employment or service or until the expiration of the
term of the Option, whichever period is shorter, provided, however, that, if the
Optionee dies within such 24-month period and prior to the expiration of the
term of the Option, the Option shall thereafter be exercisable for a period of
24 months from the time of death or until the expiration of the term of the
Option, whichever period is shorter.
(e)    Retirement. If the Optionee’s employment with or service to the Company
terminates by reason of Retirement, the Option may thereafter be exercised, to
the extent it was exercisable at the time of such termination, for a period of
twelve (12) months from the date of Retirement or until the expiration of the
term of the Option, whichever period is shorter.
(f)    Other Terminations. If an Optionee’s employment with or service to the
Company terminates for any reason other than death, Disability, Retirement,
involuntary termination by the Company without Cause or resignation for Good
Reason, the Option may be exercised, to the extent it was exercisable at the
time of such termination, until the earlier to occur of (i)  3 months from the
date of such termination or (ii) the expiration of the term of the Option,
whichever period is shorter.
(g)    Change in Control. Upon the termination of the Optionee’s employment with
or service to the Company within a period of 24 months following a Change in
Control (i) by the Company other than for Cause, (ii) as a result of his or her
Disability or (iii) by the Optionee for Good Reason (as such terms are defined
herein below or in the Plan), the Option shall become immediately and fully
vested.
(h)    Termination of Option. Notwithstanding anything in this Section 3 to the
contrary, the Option may not be exercised after the termination of the Option.
4.    EXERCISE OF OPTION SHARES.
(a)    Payment for Option Shares. This Option may be exercised by (i) giving
written notice of exercise to the Company, specifying the number of whole Option
Shares to be purchased and accompanied by payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), and (ii) by
executing such documents as the Company may reasonably request.
(b)    Delivery of Option Shares. Upon exercise of the Option and payment of the
Option Price pursuant to paragraph (a) of this Section 4, and subject to the
requirements set forth in Section 5 and Section 12, the Company shall issue or
cause to be issued, and delivered as promptly as possible to the Optionee,
certificates representing the appropriate number of Option Shares, which
certificates shall be registered in the name of the Optionee.
5.    REQUIREMENTS OF LAW AND OF STOCK EXCHANGES. By accepting this Option,
Optionee represents and agrees for himself or herself and his or her transferees
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order that, unless a registration statement under the
Securities Act of 1933, as amended, is in effect as to the Option Shares
purchased upon any exercise of this Option, (i) any and all Option Shares so
purchased shall be acquired for his or her personal account and not with a view
to or for sale in connection with any distribution, and (ii) each notice of the
exercise of any portion of this Option shall be accompanied by a representation
and warranty in writing, signed by the person entitled to exercise the same,
that the Option Shares are being so acquired in good faith for his or her
personal account and not with a view to or for sale in connection with any
distribution.
If at any time the Company determines that the listing, registration or
qualification of the shares of Common Stock subject to the Option upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing shares of Common Stock delivered pursuant
to any award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the Optionee is prohibited except in compliance
with the Securities Act of 1933, as amended, and the rules and regulations
thereunder.
6.    ADJUSTMENT IN COMMON STOCK. In accordance with the terms of the Plan, in
the event of any stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, a substitution or adjustment
shall be made in the number and class of unexercised Option Shares and the
Option Exercise Price as may be determined by the Committee, in its sole
discretion. Subject to the terms of the Plan, such other substitutions or
adjustments shall be made as the Committee in its sole discretion may deem
appropriate.
7.    NON-TRANSFERABILITY OF OPTION. The Option and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Option and this Agreement may be transferable
to the Optionee’s family members, to a trust or entity established by the
Optionee for estate planning purposes, to a charitable organization designated
by the Optionee or pursuant to a qualified domestic relations order. Except to
the extent permitted by this Section 7, the Option may be exercised or settled
during the Optionee’s lifetime only by the Optionee or the Optionee’s legal
representative or similar person. Except as permitted by this Section 7, the
Option may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Upon any attempt to so
sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights thereunder shall immediately become null
and void.
8.    DISPUTE RESOLUTION. The parties hereto will use their reasonable best
efforts to resolve any dispute hereunder through good faith negotiations. A
party hereto must submit a written notice to any other party to whom such
dispute pertains, and any such dispute that cannot be resolved within
30 calendar days of receipt of such notice (or such other period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties. In the event that, within 50 days of the written
notice referred to in the preceding sentence, a single arbitrator has not been
selected by mutual agreement of the parties, a panel of arbitrators (with each
party to the dispute being entitled to select one arbitrator and, if necessary
to prevent the possibility of deadlock, one additional arbitrator being selected
by such arbitrators selected by the parties to the dispute) shall be selected by
the parties. Except as otherwise provided herein or as the parties to the
dispute may otherwise agree, such arbitration will be conducted in accordance
with the then existing rules of the American Arbitration Association. The
decision of the arbitrator or arbitrators, or of a majority thereof, as the case
may be, made in writing will be final and binding upon the parties hereto as to
the questions submitted, and the parties will abide by and comply with such
decision; provided, however, the arbitrator or arbitrators, as the case may be,
shall not be empowered to award punitive damages. Unless the decision of the
arbitrator or arbitrators, as the case may be, provides for a different
allocation of costs and expenses determined by the arbitrators to be equitable
under the circumstances, the prevailing party or parties in any arbitration will
be entitled to recover all reasonable fees (including but not limited to
attorneys’ fees) and expenses incurred by it or them in connection with such
arbitration from the non-prevailing party or parties.
9.    RIGHTS OF OPTIONEE IN COMMON STOCK The Optionee shall not be entitled to
any rights as a stockholder of the Company with respect to any shares of Common
Stock unless and until the Optionee becomes a stockholder of record with respect
to such shares of Common Stock.
10.    NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Optionee either at his/her address set forth below or such
other address as he or she may designate in writing to the Company, or to the
Company: Attention: Vice President - Legal (or said designee), at the Company’s
address or such other address as the Company may designate in writing to the
Optionee.
11.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
12.    WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Option,
payment by the Optionee of any federal, state, local or other taxes which may be
required to be withheld or paid in connection with the Option. The Company shall
withhold whole shares of Common Stock which would otherwise be delivered to the
Optionee, having an aggregate Fair Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with an award (the “Tax
Date”), or withhold an amount of cash which would otherwise be payable to the
Optionee, in the amount necessary to satisfy any such obligation, or the
Optionee may satisfy any such obligation by any of the following means: (i) a
cash payment to the Company, (ii) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to the Optionee, in either case equal to the amount
necessary to satisfy any such obligation, (iv) a cash payment by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise or (v) any combination of (i), (ii) and (iii). Shares of
Common Stock to be delivered or withheld may not have an aggregate Fair Market
Value in excess of the amount determined by applying the minimum statutory
withholding rate to the extent such excess withholding would result in adverse
accounting treatment of the award, as determined by the Company. Any fraction of
a share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Optionee.
13.    INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Agreement are subject to all terms
and conditions of the Plan.
14.    EMPLOYMENT. Neither the Plan, the granting of the Option, this Agreement
nor any other action taken pursuant to the Plan shall confer upon any person any
right to continued employment by or service with the Company, any Subsidiary or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary or any affiliate of the Company to terminate the employment or
service of any person at any time without liability hereunder. For purposes of
this Agreement, references to employment with the Company shall include
employment or service with any Subsidiary of the Company.
15.    AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which shares
of Common Stock are traded; provided, however, that no amendment may impair the
rights of the Optionee without the consent of the Optionee.
16.    GOVERNING LAW. To the extent not otherwise governed by the Code or the
laws of the United States, this Agreement shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
17.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
18.    OPTION SUBJECT TO CLAWBACK. The Option and any cash payment or shares of
Common Stock delivered pursuant to the Option are subject to forfeiture,
recovery by the Company or other action pursuant to this Agreement or any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
19.    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Cause” shall mean as determined by the Company, (i) the willful failure
by the Optionee to substantially perform his or her duties with the Company
(other than any such failure resulting from the Optionee’s incapacity due to
physical or mental illness); (ii) the Optionee’s willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Optionee’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Optionee’s duties; or (iv) the Optionee’s
conviction or plea of no contest to a felony or a crime of moral turpitude.
(b)    “Disability” shall mean that the Optionee, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, is receiving income replacement benefits for a period of not less
than three months under a long-term disability plan maintained by the Company or
one of its Subsidiaries.
(c)    The Optionee shall have “Good Reason” to effect a voluntary termination
of his or her employment in the event that the Company (i) breaches its
obligations to pay any salary, benefit or bonus due to him or her, including its
obligations under this Agreement, (ii) requires the Optionee to relocate more
than 50 miles from the Optionee’s current, principal place of employment,
(iii) assigns to the Optionee any duties inconsistent with the Optionee’s
position with the Company or significantly and adversely alters the nature or
status of the Optionee’s responsibilities or the conditions of the Optionee’s
employment, or (iv) reduces the Optionee’s base salary and/or bonus opportunity,
except for across-the-board reductions similarly affecting all similarly
situated employees of the Company and all similarly situated employees of any
corporation or other entity which is in control of the Company; and in the event
of any of (i), (ii), (iii) or (iv), the Optionee has given written notice to the
Committee or the Board of Directors as to the details of the basis for such Good
Reason within 30 days following the date on which the Optionee alleges the event
giving rise to such Good Reason occurred, the Company has failed to provide a
reasonable cure within 30 days after its receipt of such notice and the
effective date of the termination for Good Reason occurs within 180 days after
the initial existence of the facts or circumstances constituting Good Reason.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
DINE BRANDS GLOBAL, INC.
By:            
    Stephen P. Joyce
    Chief Executive Officer
The undersigned has had the opportunity to read the terms and provisions of the
foregoing Agreement and the terms and provisions of the Plan, herein
incorporated by reference. The undersigned hereby accepts and agrees to all the
terms and provisions of the foregoing Agreement and to all the terms and
provisions of the Plan, herein incorporated by reference.

Optionee Signature

Address

City/State/Zip


EXHIBIT A
NONQUALIFIED STOCK OPTION AGREEMENT
VESTING CONDITIONS
The vesting of the Option shall be subject to the following performance and
vesting conditions:
(1)
The number of Option Shares that are earned and shall be subject to vesting
shall be determined in accordance with the following performance criteria (the
“Performance Criteria”):

Target closing price of the Company’s stock (each, a “Target Price”)
Incremental Percentage of Option Shares subject to vesting if Target Price
achieved
 
 
 
 



In order for each and any of the Performance Criteria to be considered
satisfied, the closing stock price of the Company’s common stock must be above
the applicable Target Price for a period of ______ consecutive New York Stock
Exchange trading days beginning on the Date of Grant and ending on the
three-year anniversary of the Date of Grant.
(2)
Except as otherwise provided in the Agreement, the number of Option Shares that
are earned in accordance with the above Performance Criteria shall become vested
on the three-year anniversary of the Date of Grant if and only if the Optionee
remains continuously employed by the Company for the entirety of the period
between the Date of Grant and the three-year anniversary of the Date of Grant
(“Time-Based Criteria”).

Except as otherwise provided under the terms of the Agreement, the Optionee
shall forfeit the Option, or any portion thereof, to the extent the Performance
Criteria set forth above are not satisfied prior to the three-year anniversary
of the Date of Grant or if the Optionee does not satisfy the Time-Based
Criteria. Once a Performance Criterion has been achieved, the portion of the
Option for which the Performance Criterion has been achieved shall be subject
only to the Time-Based Criteria.











